NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEIFEN SUN,                                     No. 14-72474

                Petitioner,                     Agency No. A099-967-633

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Weifen Sun, native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based Sun’s misrepresentations regarding her relationship with Wang. See id. at

1048; Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (an “applicant who lies

to immigration authorities casts doubt on his credibility and the rest of his story”);

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (evidence was insufficient to

rehabilitate testimony or support independent claim for relief). In the absence of

credible testimony, in this case, Sun’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Sun’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Sun does not point to any evidence that compels the

conclusion that it is more likely than not she would be tortured if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                      14-72474